Banke, Presiding Judge.
The Federal Land Bank initiated a dispossessory proceeding against Larry J. Cook, as its predecessor in title, and against appellant Dykes, as Cook’s tenant, to obtain possession of certain property the bank had acquired from Cook by foreclosure. A hearing was held at which the bank presented evidence that it had unsuccessfully demanded possession of the premises from the defendants, that it had never received any rental payments from them, and that it had not otherwise consented to their remaining on the property. Mrs. Dykes, who made a pro se appearance at the hearing, maintained that she had attempted without success to purchase or lease from the bank the portion of the property she was occupying. Her only claim to the property was based on her statement that Cook and his father had promised her she could stay there as long as she wished. The trial court granted a writ of possession to the bank, and this appeal followed. Held:
As a tenant at sufferance, the appellant was subject to summary *772dispossession by the bank as the legal titleholder to the land. The bank established at the hearing that it had satisfied all the requirements for a writ of possession pursuant to OCGA § 44-7-50 et seq. See West v. Veterans Administration, 182 Ga. App. 767 (1) (357 SE2d 121) (1987); Stevens v. Way, 167 Ga. App. 688 (5) (307 SE2d 507) (1983). Ms. Dykes’ assertion that her constitutional rights were violated because her presence in the courtroom was never recognized is refuted by the transcript of the hearing. Her complaint that she was denied the right to a jury trial is also without merit, inasmuch as “[t]here is no right to trial by jury in a summary dispossessory action. [Cits.]” West v. Veterans Administration, supra at 768 (2). See also Green v. Carver State Bank, 178 Ga. App. 798 (3) (344 SE2d 507) (1986). It follows that no ground for reversal of the trial court’s judgment has been shown.
Decided January 3, 1989.
Jessie Dykes, pro se.
Kirbo & Bridges, David A. Kendrick, for appellee.

Judgment affirmed.


Birdsong and Beasley, JJ., concur.